DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s 9/6/19 Drawings are provisionally accepted.  Due to their complexity, applicant’s assistance is requested in ensuring that all component labels in the drawings are correctly identified in the specification and vice versa.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Dingman, Jr., et al., US 6,071,484 (2000) (“’484”).  Regarding claims 1-2, ‘484 teaches a method for treating a liquid and/or gaseous sour natural gas stream, comprising i) absorbing at least one acid gas from the sour natural gas stream by countercurrently contacting the sour natural gas stream in a contactor with a lean solvent, such as a hybrid aq. solvent comprising a chemical solvent (i.e. an amine) and a physical solvent (the overall aq. solvent mixture is herein referred to as the “hybrid solvent”), giving a sweetened natural gas stream and a rich (hybrid) solvent that comprises acid gas(es) and at least some co-sorbed natural gas (i.e. hydrocarbons), ii) passing the rich (hybrid) solvent to a flash separation unit, where entrained product (i.e. hydrocarbon) gases are flashed off and collected as a flash product stream, leaving a hydrocarbon-lean, acid gas-rich (hybrid) solvent, iii) passing the hydrocarbon-lean, acid gas-rich (hybrid) solvent to a regenerator to give a regenerated lean (hybrid) solvent and a stream of steam-comprising desorbed acid gas(es), iv) adding make-up (hybrid) solvent (which necessarily comprises water) to the regenerated lean (hybrid) solvent stream to give a combined lean (hybrid) solvent to the contactor, and v) introducing the combined lean (hybrid) solvent to the contactor for step i)’s absorbing; as is evident from the Figures, none of the steam-comprising desorbed acid gas(es) is introduced back to step i)’s contactor.  See ‘484 at, e.g., col. 3, ln. 43-64, col. 4, ln. 55 to col. 5, ln. 10, col. 6, ln. 40-57, col. 7, ln. 25 to col. 8, ln. 9; clms. 5-6; Figs. 3-4.  Although ‘484 does not teach a specific example employing its hybrid solvent in the above method, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed See id. at, e.g., col. 3, ln. 43-64 and col. 6, ln. 40-57; clms. 5-6; MPEP 2143 E&G and 2144.07.  In doing so, ‘484’s step iii) stream of steam-comprising desorbed acid gas(es) would reasonably be expected to comprise at least some vaporized (hybrid) solvent as well, especially given the regeneration T of ~220-280oF (see ‘484 at, e.g., col. 1, ln. 55 to col. 2, ln. 11 and col. 5, ln. 60 to col. 6, ln. 14; Figs. 1-2 and 4), and the fact that make-up (hybrid) solvent is added in ‘484’s step iv) (i.e. to compensate for losses of hybrid solvent entrained in the desorbed acid gases, since the entrained hybrid solvent is not introduced back to step i)’s contactor as detailed above).  See MPEP 2144.01 (use of implicit teachings in obviousness rejections is appropriate).
Regarding claims 3-4, ‘484 teaches the appropriateness of employing chemical solvents such as MDEA or diisopropanolamine (“DIPA”) and physical solvents such as sulfolane in its hybrid solvent, rendering the selection thereof prima facie obvious.  See ‘484 at, e.g., col. 3, ln. 43-64 (esp. ln. 54 and 61) and col. 6, ln. 40-57 (esp. ln. 40-41 and 52); clms. 5-6; MPEP 2143 E&G and 2144.07.
Regarding claim 5, although ‘484 does not specify the water content of its aq. hybrid solvent, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired water content value/range, such as within that claimed, via routine experimentation- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This is especially so in view of the fact that process considerations such as solvent viscosity, heat capacity, enthalpy of 

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘484 in view of Cornelisse, US 4,372,925 (1983) (“’925”).  Additionally and/or alternatively regarding claim 5, ‘484’s teachings of employing an aq. hybrid solvent comprising a chemical solvent such as MDEA or DIPA and a physical solvent such as sulfolane in its method are as detailed above.  While ‘484 does not specify the water content of its aq. hybrid solvent, ‘925 so teaches.
‘925 teaches that, for methods of removing acid gas(es) from a mixed fluid such as natural gas with an aq. hybrid solvent comprising a chemical (i.e. amine) solvent and a physical solvent, such as aq. MDEA and sulfolane or aq. DIPA and sulfolane (as in ‘484 as detailed above), a concentration of 5-35 wt% of water is “very suitably” employed.  See ‘925 at, e.g., col. 1, ln. 6-13, col. 2, ln. 4-56 (esp. 52-56), col. 3, ln. 9-40 (esp. 36-40); clms. 3-4 and 7-8.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘484’s overall methodology by specifically employing 5-35 wt% water in its aq. hybrid solvent (e.g. one comprising aq. MDEA and sulfolane or aq. DIPA and sulfolane as detailed above) as taught by ‘925, given ‘925’s taught motivation that such a water content therein is “very suitably” and thus very desirably employed.  MPEP 2143 G & 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding 


/DANIEL BERNS/ April 5, 2021
Primary Examiner
Art Unit 1736